DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/14/2021 has been entered.  Claims 10-15 and 19 are pending in the application.

Allowable Subject Matter
Claims 10-15 and 19 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious method of reducing vibration experienced by a power tool comprising all the structural and functional limitations and further comprising receiving, by an electronic controller and from an external device via a wireless communication controller of the power tool, a user-selected sensitivity level for vibration control, wherein the sensitivity level is set by a user via a graphical user interface of the external device, and wherein the sensitivity level controls a vibration threshold that indicates a vibration level to be experienced by the power tool before an inductor is controlled to provide the vibration control and an aggressiveness of the vibration control, wherein the electronic  Having the electronic controller allow a certain amount of vibration until a threshold provides an effective vibration dampening and safety control mechanism.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F LONG/Primary Examiner, Art Unit 3731